IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

COMMUNITY HOSPICE OF                 NOT FINAL UNTIL TIME EXPIRES TO
NORTHEAST FLORIDA/COMP               FILE MOTION FOR REHEARING AND
OPTIONS and AMTRUST                  DISPOSITION THEREOF IF FILED
NORTH AMERICA OF
FLORIDA,                             CASE NO. 1D16-1500

      Appellants,

v.

APRIL STOTTAN,

      Appellee.


_____________________________/

Opinion filed September 20, 2016.

An appeal from an order of the Judge of Compensation Claims.
William R. Holley, Judge.

Date of Accident: March 5, 2013.

Rayford H. Taylor of Gilson Athans P.C., Atlanta, Georgia, for Appellants.

John J. Rahaim, II, and Amie DeGuzman of the Law Office of John J. Rahaim, II,
Jacksonville, for Appellee.



PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.